The doctrine of respondeat superior is not always limited to cases where the strict relationship of master and servant exists but may apply in cases where the relationship is that of principal and agent only. 1 Thompson's Commentaries on the Law of Negligence, Par. 519. One who casually *Page 1129 
entrusts his automobile to a stranger, even to operate it only for the stranger's own benefit, where the relationship is not specifically one of bailment, necessarily vests the person who obtains possession of the car, with authority to manage it, care for it, protect it and properly operate it to the end that such car may be later safely returned to the owner in good condition.
Furthermore the statutes of Florida provide for licensing automobiles in the name of the owner, or their operation only by the owner or under his authority in the case of non-residents, and no one has the right to use an automobile on the highways of the State except pursuant to the license which the owner derives from the State to operate that particular car over the highways. Consequently the operator in lawful possession of a car with the consent of the owner in effect operates the car under the authority of the owner's license to use the highways pursuant to Florida statute law, as well as for the benefit of such owner whose agent the operator is, at least to the extent of properly controlling the car, looking after it, preventing damage to it and returning it safely back to such owner who entrusted it.
Such being the nature of the relationship and the automobile being an instrumentality dangerous at least in its operation (2 Mechem on Agency, (2nd Edition) Par. 1945-1946), I think the original Anderson case was properly decided and should not be now overruled. I therefore concur in the opinion prepared by the Chief Justice because I think the case of Southern Cotton Oil Co. vs. Anderson, 80 Fla. 441, 86 So. 629, cited by him is conclusive both on principle and authority.
BUFORD, C.J., AND WHITFIELD AND TERRELL, J.J., concur. *Page 1130